Dear Secretary Carnahan:
This office is in receipt of your letter of November 10, 2005, submitting to us a summary statement prepared under Section116.334, RSMo, for a constitutional amendment relating to stem cell research. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to allow and set limitations on stem cell research, therapies, and cures which will:
  ensure Missouri patients have access to any therapies and cures, and allow Missouri researchers to conduct any research, permitted under federal law;
ban human cloning or attempted cloning;
  require expert medical and public oversight and annual reports on the nature and purpose of stem cell research;
  impose criminal and civil penalties for any violations; and
  prohibit state or local governments from preventing or discouraging lawful stem cell research, therapies and cures?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
  Jeremiah W. (Jay) Nixon Attorney General